Motion for reargument granted and on reargument the decision of March 21, 1936 (247 App. Div. 226), and the former decision of June 25, 1936 (ante, p. 795), rendered on former motion for reargument, together with the respective orders entered thereon, are amended to read as follows: Judgment and decision of the Court of Claims modified so as to declare chapter 694 of the Laws of 1931 constitutional, and as modified judgment affirmed, with costs. The court reverses the following findings of fact: “ Third,” “ Fourth,” “ Fifth ” and “ Seventh ” contained in the State’s requests to find; “ Thirteenth,” “ Seventeenth ” and “ Eighteenth ” contained in the decision; and all findings of fact contained in any conclusion of law. The court makes the following - findings of fact: “ Fourth,” “ Eighth,” “ Ninth,” “ Tenth,” “ Eleventh,” “ Twelfth ” and “ Thirteenth ” contained in the claimant’s requests to find; also that the claimant has been paid the sum of $8,764.75 by the State for its work and materials furnished pursuant to said contract. The court disapproves the following conclusions of law: “ Second ” and “ Fourth ” contained in the decision. The court finds as a conclusion of law the first proposed conclusion of law contained in claimant’s requests to find. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Rhodes, J., dissents and votes to reverse and to grant judgment for claimant on the authority of Afgo Engineering Corp. v. State of New York (244 App. Div. 395; affd., 268 N. Y. 716), but concurs so far as this court holds the Enabling Act constitutional, and that the claim originally had merit.